Order denying defendants motion to compel plaintiff to state separately and number his causes of action and to set forth therein but one of the causes of action alleged therein, reversed on the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, the amended complaint to be served within twenty days from service of the order to be made herein, with notice of entry thereof. In our opinion Green v. Davies (182 N. Y. 499) is controlling and the complaint improperly joins a cause of action for slander, one for malicious prosecution and another for interference with plaintiff’s contractual rights. Under section 258 of the Civil Practice Act, plaintiff may not join an action for slander with one for malicious prosecution, the alleged causes not having arisen out of the same transaction. The cause of action for interference with contractual obligations may be joined in the same complaint with the cause of action for slander. Lazansky, P. J., Kapper, Carswell, Seudder and Tompkins, JJ., concur.